Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 1 of 17 PageID# 605



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division


  IN RE DOMINION DENTAL SERVICES                         Action No. 1:19-cv-01050 (LMB-MSN)
  USA, INC. DATA BREACH LITIGATION



       DOMINION NATIONAL DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
      MOTION TO COMPEL MANDIANT REPORT AND RELATED DOCUMENTS

        Plaintiffs filed four separate lawsuits in this district and now ask the Court to strip privilege

 from attorney work product and attorney client communications because of “the limited period of

 time afforded the parties to conduct discovery,” and “Plaintiffs do not have the ability to retrace

 the steps already taken by Mandiant to determine the cause and scope of the data breach.” Mot.

 3. But the rules governing waiver of privilege are not rules for Plaintiffs’ convenience; they require

 Plaintiffs—who chose this venue—to make a showing of substantial need and undue burden.

 Plaintiffs have done neither. Moreover, “[d]iscovery was hardly intended to enable a learned

 profession to perform its functions . . . on wits borrowed from the adversary.” Upjohn Co. v.

 United States, 449 U.S. 383, 396 (1981) (quoting Hickman v. Taylor, 329 U.S. 495, 516 (1947)

 (Jackson, J., concurring)) (second alteration in original). Plaintiffs seek the production of attorney-

 client communications, attorney work product, and non-testifying consulting expert work

 product—none of which were pre-existing documents in Defendants’ possession before they

 retained counsel. Rather these documents were sought by counsel or created at counsel’s direction

 in order to inform legal counsel and litigation strategy. Plaintiffs’ motion should be denied.

                                          BACKGROUND

        On April 17, 2019, Dominion National (or “Dominion”) received an internal alert

 indicating that a malicious file existed on an internal workstation. Declaration of Kip Miller at ¶3,
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 2 of 17 PageID# 606



 attached as Exhibit A. Dominion immediately began an investigation to determine the source of

 the malicious file and determined by April 24, 2019, that it had suffered a data security incident.

 Exhibit A at ¶¶4-5. On April 25, 2019, counsel to Dominion engaged an expert consultant,

 Mandiant, to conduct forensic analyses on Dominion’s computer servers to determine the character

 and scope of the incident. Exhibit A at ¶7. The purpose of Mandiant’s work was two-fold and

 explicit: first, to aid legal counsel in determining Defendants’ notification obligations under

 governing law; and, second, to prepare a report in anticipation of the likely regulatory

 investigations and class action litigation following any such incident. Statement of Work between

 counsel and Mandiant (“SOW”) at 1 (“Counsel is engaging Mandiant on behalf of Customer to

 assist Counsel in connection with providing legal advice to Customer in anticipation of contested

 regulatory inquires and litigation related to a security incident.”), attached as Exhibit B.

         Regarding Dominion’s notification obligations, all 50 states and the Department of Health

 and Human Services require companies in Dominion’s position to provide detailed notice to those

 customers affected by any data security incident—at least where, under varying degrees of risk

 analysis, there is potential that personal information was compromised. See, e.g., National

 Conference of State Legislatures list of Security Breach Notification Laws. 1 Dominion had to

 identify those individuals affected, what information was potentially exposed, and the other

 technical aspects of the exposure in order to conduct this legal analysis as to whether or not notice

 was required under the relevant federal guidelines and state notification laws. Dominion and its

 attorneys could not know this information without the help of the expert analysis that Mandiant

 provided. Exhibit A at ¶8.




 1
  Available at http://www.ncsl.org/research/telecommunications-and-information-technology/security-breach-
 notification-laws.aspx (last visited on Dec. 11, 2019).


                                                        2
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 3 of 17 PageID# 607



        Mandiant’s work included both gathering pertinent facts (e.g., “gathering and interpreting

 the technical data”) and an analysis of those facts (e.g., “Digital forensics, log analysis, and

 malware analysis support”). Exhibit B at 1. Mandiant’s work was understood by Dominion and

 counsel to be privileged and was protected as such. Id. (dictating that all “communications,

 information, and materials (including the Deliverables) exchanged between Mandiant and Counsel

 or Customer pursuant to this SOW [shall be treated] in a manner consistent with the maintenance

 of any such privilege or protection.”). Mandiant, counsel and Dominion abided by this rule

 protecting their communications and work and did not share it outside their privilege. Exhibit A

 at ¶12. The Statement of Work for Mandiant was signed by BakerHostetler. Exhibit B at 2.

        Importantly, Mandiant was never hired to act as a testifying expert for litigation.

 Defendants will not introduce the Mandiant Report as an exhibit at trial to support any claim or

 defense in this litigation. And perhaps more importantly, all of the information that Mandiant was

 able to review has been preserved and will be produced to plaintiffs in the same form as it was

 provided to Mandiant. Accordingly, for these and the other reasons set forth below, Plaintiffs’

 motion to compel should be denied.

                                    LAW AND ARGUMENT

        I.      The Mandiant Report and related communications are privileged attorney
                client communications.

        Under the Federal Rules of Civil Procedure, a party may only obtain discovery regarding

 non-privileged matters. Fed. R. Civ. P. 26(b)(1). The attorney-client privilege is “the oldest of

 the privileges for confidential communications known to the common law” and serves the

 important purpose to “encourage full and frank communication between attorneys and their clients

 and thereby promote broader public interests in the observance of law and administration of

 justice.” Upjohn Co. v. United States, 449 U.S. 383, 389, 101 S. Ct. 677, 682, 66 L.Ed.2d 584



                                                 3
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 4 of 17 PageID# 608



 (1981). Where a consultant has been hired to provide services necessary to the rendering of legal

 advice, that consultant’s work and related communications are deemed privileged. See, e.g.,

 United States v. Kovel, 296 F.2d 918, 922 (2d Cir. 1961) (Friendly, J.). Judge Friendly explained

 the value of this protection in the standard-setting Kovel case: “Accounting concepts are a foreign

 language to some lawyers in almost all cases, and to almost all lawyers in some cases. Hence the

 presence of an accountant, whether hired by the lawyer or by the client, while the client is relating

 a complicated tax story to the lawyer, ought not destroy the privilege [. . .] the presence of the

 accountant is necessary, or at least highly useful, for the effective consultation between the client

 and the lawyer which the privilege is designed to permit.”

        Attorney-client privilege applies to Mandiant’s work and related communications with

 counsel and Dominion because: (1) Mandiant was retained by counsel in this matter in anticipation

 of litigation and in order to enable counsel to Dominion to provide effective consultation on issues

 such as compliance with legal notice requirements, Exhibit A at ¶8; (2) Mandiant will not be called

 as a witness at trial; and, (3) no privilege has been waived because Mandiant’s work and

 communications was protected as privileged and confidential by Dominion and counsel, Exhibit

 A at ¶12. Federal Rule of Civil Procedure 26 protects this expert’s work from disclosure. Fed. R.

 Civ. P. 26(b)(4)(D) (without a showing of “exception circumstances,” “a party may not, by

 interrogatories or deposition, discover facts known or opinions held by an expert who has been

 retained or specially employed by another party in anticipation of litigation or to prepare for trial

 and who is not expected to be called as a witness at trial.”). “[T]he attorney-client privilege ‘exists

 to protect not only the giving of professional advice to those who can act on it but also the giving

 of information to the lawyer to enable him to give sound and informed advice.’” Allen at 601

 (citing Upjohn Co. v. United States, 449 U.S. 383, 390, 101 S. Ct. 677, 682, 66 L.Ed.2d 584 (1981).




                                                   4
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 5 of 17 PageID# 609



        Accordingly, where, as here, a party demonstrates that attorney-client privilege applies to

 communications between a party, counsel and a consultant, opposing counsel may not discover

 that information. Fed. R. Civ. P. 26(b)(4)(D). This Court has held that parties in a similar position

 are:

                not required to disclose the materials at issue because non-testifying
                experts prepared these materials at the direction of Defendant’s
                counsel after [litigation became likely]. Defendant is not required to
                discover the documents prepared by these non-testifying experts
                because [plaintiff] cannot demonstrate that exceptional
                circumstances require Defendant to produce this information. Facts
                or opinions known ‘by an expert who was retained or specially
                employed by another party in anticipation of litigation or to prepare
                for trial and who is not expected to be called as a witness at trial’
                may not ordinarily be discovered. Fed R. Civ. P. 26(b)(4)(D). This
                type of information may only be disclosed upon a showing of
                ‘exceptional circumstances under which it is impracticable for [a]
                party to obtain facts or opinions on the same subject by other
                means.’ Fed R. Civ. P. 26(b)(4)(D)(ii). While parties may overcome
                this standard, the burden is very high.

 MeadWestvaco Corp. v. Rexam, PLC, No. 1:10CV511 GBL/TRJ, 2011 WL 2938456, at *6-7 (E.D.

 Va. July 18, 2011) (emphasis added). Mandiant is a non-testifying expert retained in anticipation

 of litigation. Exhibit A at ¶¶8, 12. Plaintiff has made no showing of exceptional circumstances,

 the word “exceptional” does not even appear in their Motion, let alone satisfied the “very high”

 bar in doing so. Plaintiffs’ motion to compel this privileged material should be denied.

        II.     The Mandiant Report is protected work product.

        A party may not obtain discovery of materials protected by the attorney-client privilege

 and parties generally “may not discover documents and tangible things that are prepared in

 anticipation of litigation” with special protection for “the mental impressions, conclusions,

 opinions, or legal theories of a party’s attorney or other representative concerning the litigation.”

 Id. 26(b)(3)(A)-(B). The Rules further protect “facts known or opinions held by an expert” who

 was retained “in anticipation of litigation” and was “not expected to be called as a witness at trial.”


                                                   5
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 6 of 17 PageID# 610



 Id. 26(b)(4)(D). Despite these limitations, Plaintiffs seek both attorney-client communications and

 materials prepared and gathered in anticipation of litigation. This is impermissible.

         In the Fourth Circuit, “the work product rule limits discovery of documents (1) prepared

 by, or under the direction of, an attorney or representative, and (2) in anticipation of litigation.”

 Yorktowne Shopping Ctr., LLC v. Nat’l Sur. Corp., No. 1:10CV1333, 2011 WL 1842720, at *1

 (E.D. Va. May 16, 2011) (first citing Fed. R. Civ. P. 26(b)(3); then citing E.I. DuPont De Nemours

 and Co. v. Kolon Indus., Inc. No. 3:09cv58, 2010 U.S. Dist. LEXIS 36530 at *10, 2010 WL

 1489966 (E.D. Va. April 13, 2010)). “A document is prepared ‘in anticipation of litigation’ if it

 was created because of an event or series of events that could reasonably lead to litigation, and if

 it would not have been prepared in a substantially similar form but for the prospect of litigation.”

 Id. (quoting RLI Ins. Co. v. Conseco, Inc., 447 F.Supp.2d 741,746–48 (E.D.Va.2007)). It is the

 burden of the party asserting the privilege to establish these two points.

         A. The Mandiant Report was commissioned by counsel.

         The Mandiant Report and its underlying analysis were commissioned in April 2019 by

 legal counsel shortly after Defendants determined that their data security had potentially been

 compromised. Exhibit A at ¶¶5-7. The purpose of the Mandiant Report was twofold: to aid legal

 counsel in determining Defendants’ notification obligations under governing law, and in

 anticipation of the inevitable class action litigation following any such incident. Exhibit A at ¶8;

 Exhibit B at 1 (“Counsel is engaging Mandiant on behalf of Customer to assist Counsel in

 connection with providing legal advice to Customer in anticipation of contested regulatory inquires

 and litigation related to a security incident.”).

         The Mandiant Report aided legal counsel in advising Dominion on how to satisfy its

 reporting obligations under data breach notification laws. Mandiant’s work determined where the

 vulnerability existed on Dominion’s servers, whose information was exposed or potentially


                                                     6
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 7 of 17 PageID# 611



 exposed, and what type of information may have also been exposed. This work was necessary for

 the legal risk analysis that Dominion’s counsel was required to conduct in compliance with

 governing law and could not have been conducted by counsel or the company internally. Exhibit

 A at 7-8. Much like Judge Friendly’s complicated accounting concepts in Kovel, information

 technology concepts are a foreign language to some lawyers in almost all cases, and to almost all

 lawyers in some cases. Kovel, 296 F.2d at 922. Here, an expert in the field of data security was

 necessary “for the effective consultation between the client and the lawyer.” Id. This is why the

 Mandiant Report and related communications also satisfy the requirements for privileged attorney

 client communications, not just protection under the work product doctrine, as discussed further

 in Section I, above.

         B. Dominion anticipated litigation at the time counsel engaged Mandiant.

         Plaintiffs assert that Dominion could not have reasonably anticipated litigation upon

 discovering that it had been the victim of a data security incident. As an initial factual matter, the

 Mandiant Report was not prepared until well after the initial compromise had been discovered.

 Moreover, the assertion that Dominion could not have reasonably anticipated litigation at the time

 the Mandiant Report was created is belied by Plaintiffs’ own statements made in this case. In their

 Amended Corrected Complaint, filed less than three weeks ago, Plaintiffs repeatedly listed various

 data breach incidents at other companies which led to costly and heavily publicized class action

 lawsuits involving some of the very same counsel present in this case. Id. at ¶¶ 51-54, 56

 (discussing data breach incidents at companies like Anthem Inc., Premera Blue Cross, Excellus

 Health Plan Inc., and Banner Health, which affected over 100 million people in the past four years

 alone). 2 Simply put, Dominion and its counsel knew that numerous and substantial lawsuits were


 2
  See also, https://www.healthleadersmedia.com/anthem-agrees-record-setting-class-action-settlement-2015-breach;
 https://www.govtech.com/security/Premera-Blue-Cross-to-Pay-74M-Over-Data-Breach.html;


                                                        7
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 8 of 17 PageID# 612



 likely following the discovery of the data security incident at Dominion. And duration of time

 between an incident and a lawsuit—despite what Plaintiffs contend, Mot. 13-14—does not

 extinguish privileged protection. See, e.g., E.I. Du Pont de Nemours & Co. v. Kolon Indus., Inc.,

 No. 3:09CV58, 2010 WL 1489966, at *3 n.4 (E.D. Va. Apr. 13, 2010) (“It makes no difference

 that the anticipated litigation is expected to occur well into the future. Indeed, it is not unusual that

 lawyers start to work on defending or preparing for anticipated litigation long before the litigation

 actually occurs. The key is whether litigation, no matter how distant, reasonably can be expected

 to occur.”) Indeed, the only thing that was surprising here was that more than a month passed

 before the first putative nationwide class action complaint was filed against Dominion National

 following its announcement of the data security incident. Barbara Brown v. Dominion Dental

 Services, Inc., et al., No. 19-cv-540 (E.D. Va July 27, 2019) (Hudson, J.). Three more quickly

 followed suit, which cases have all now been consolidated here. Joseph Cardiff, et al. v. Dominion

 Dental USA, Inc., et al., No. 19-cv-1050 (E.D. Va. Aug. 9, 2019); Kimberly Henshaw, et al. v.

 Dominion Dental Services USA, Inc., et al., No. 19-cv-1063 (E.D. Va. Aug. 14, 2019); Mark

 Bradley v. Dominion Dental Services USA, Inc., et al., No. 19-cv-1199 (E.D. Va. Sept. 17, 2019).

         C. The Mandiant Report was created “because of” litigation.

         Plaintiffs’ Motion asserts that “Dominion National cannot credibly claim that it would not

 have conducted the investigation but for the anticipated threat of litigation.” This is a

 misapplication of the work product doctrine analysis. Dominion does not claim that it would not

 have conducted an investigation but for the anticipated threat of litigation, and it need not do so.

 The relevant question is whether the document at issue – the Mandiant Report – “would not have




 https://www.databreachtoday.com/excellus-faces-breach-related-lawsuit-a-8539;
 https://www.fiercehealthcare.com/hospitals-health-systems/banner-health-reaches-proposed-6m-settlement-2016-
 data-breach (last visited Dec. 11, 2019).


                                                       8
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 9 of 17 PageID# 613



 been prepared in a substantially similar form but for the prospect of litigation.” RLI Ins. Co. v.

 Conseco Inc., 477 F.Supp.2d 741, 749 (E.D. Va. 2007). The answer to that question is that, without

 the potential for litigation, the report would not have been prepared in substantially similar form.

 In fact, if Dominion faced no potential for litigation and did not need this information in order to

 prepare for potential regulatory inquiries, it was possible that no report would have been prepared.

 Exhibit A at ¶8. Notably, in contrast to a situation in which payment card information has been

 affected, where governing contractual obligations require the preparation of a forensic report, there

 was no legal requirement that a forensic report be prepared in this case. See generally PCI Forensic

 Investigator (PFI) Program Guide. 3 The sections of the Report that focused on information

 exposure and the extent of the compromise would not have been necessary for litigation purposes

 and they only would have been necessary for another privileged purpose: for the “highly useful”

 purpose of enabling “effective consultation” between counsel and client. United States v. Kovel,

 296 F.2d 918, 922 (2d Cir. 1961) (Friendly, J.); see Section I, above.

         III.     The Mandiant Report is protected opinion work product and is “absolutely
                  immune” from production.

         The governing SOW shows that Mandiant was contracted for more than just identifying

 facts but was also engaging in a forensic “analysis” of those facts and what they mean. Exhibit B

 at 1. As an example and among other things, Mandiant provided Dominion’s counsel with

 “[d]igital forensics, log analysis, and malware analysis support,” Exhibit B at 1, which is akin to

 providing its “impressions, conclusions, [and] opinions,” related to the events giving rise to the

 litigation, National Union Fire Ins. v. Murray Sheet Metal, 967 F.2d 980, 984 (4th Cir. 1992)

 (opinion work product applies “whether the material was actually prepared by the attorney or by



 3
  Available at https://www.pcisecuritystandards.org/documents/PFI_Program_Guide_v3.0.pdf (last visited Dec. 11,
 2019).


                                                        9
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 10 of 17 PageID# 614




 another ‘representative’ of the party”). Indeed, Plaintiffs concede this point when they ask the

 Court for production of the Report because, they say, “even if Plaintiffs’ experts can uncover

 security flaws from the forensic images, they may reach different conclusions than Mandiant.”

 Mot. 19. In other words, Plaintiffs know that the Mandiant Report contains more than just “facts,”

 it includes Mandiant’s expert conclusions. Plaintiffs would like a short cut to expert analysis

 prepared for counsel in anticipation of litigation. This work is “absolutely immune from

 discovery.” National Union Fire Ins., 967 F.2d at 984.

        IV.     The Mandiant Report is protected fact work product and Plaintiffs have failed
                to satisfy burden.

        Even if this Court finds that the Report was fact work product, not opinion, Plaintiffs have

 failed to satisfy their burden to strip the Report of privilege protection.

        A. Plaintiffs have no substantial need for the Report and would not suffer undue
           hardship obtaining the substantial equivalent by other means.

        Documents protected as fact work product may be discoverable only if Plaintiffs “show

 that it has substantial need for the materials to prepare its case and cannot, without undue hardship,

 obtain their substantial equivalent by other means.” Fed. R. Civ. P. 26(b)(3)(A)(ii).

        Plaintiffs’ only assertion of “substantial need” is the limited amount of time that this Court

 offers in discovery. Mot. 18 (discussing “efficiency” and “stream lin[ing] the discovery process”).

 Simply put, this is not enough. Plaintiffs cannot satisfy the “substantial need” requirement because

 Dominion has preserved server images in full and will make them available for Plaintiffs’ expert

 to review in discovery. The underlying facts, data, and artifacts that Mandiant reviewed in

 preparing its Report are not being withheld; they will be produced. Moreover, Mandiant was

 retained on April 25, 2019, and it concluded its investigation supporting the report less than one

 month later on May 17, 2019. Exhibit A at ¶¶7 and 10; Exhibit B at 2. Discovery closes in five




                                                   10
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 11 of 17 PageID# 615



 months on May 15, 2020. Plaintiffs can hire their own expert to analyze the same information that

 Mandiant did, in the same amount of time that Mandiant did. The Fourth Circuit has acknowledged

 the policy considerations underlying work product protection, characterizing immunity for fact

 work product as an “anti-freeloader rule designed to prohibit one adverse party from riding to court

 on the enterprise of the other.” National Union Fire Ins., 967 F.2d at 984 (citing Fed. R. Civ. P.

 26 Advisory Committee Notes, 1970 amend., reprinted in 48 F.R.D. 487, 501) (Indicating that

 each side to litigation “should be encouraged to prepare independently” and “one side should not

 automatically have the benefit of the detailed preparatory work of the other side.”). Plaintiffs’

 requested relief is exactly the freeloader problem the Federal Rules of Civil Procedure and relevant

 case law seek to prevent.

        Plaintiffs state that it will be “unduly difficult for Plaintiffs to obtain the same information

 through other means,” but they will have full access to the servers and five times as many months

 to complete their work as Mandiant had. Plaintiffs next argue that, unlike Mandiant, Plaintiffs will

 not have the ability to question Dominion National data security and infrastructure employees at

 will. Mot. 18. But they will have access to this information through depositions, interrogatories

 and document requests, and have the benefit of expert witnesses to review the servers. Under these

 circumstances, the Mandiant report and materials related to the Mandiant engagement should

 remain protected from discovery, as the Central District of California has held. See In re Experian

 Data Breach Litig., 2017 WL 4325583, at *3 (C.D. Cal. May 18, 2017) (holding Mandiant report

 and related work product were protected from discovery under Rule 26(b)(3); “Plaintiffs can,

 through discovery, get those same exact server images and hire their own expert to perform the

 work Mandiant did.”).




                                                  11
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 12 of 17 PageID# 616



        Moreover, Plaintiffs have not made any showing that they “cannot, without undue

 hardship, obtain [a] substantial equivalent [to the Mandiant Report] by other means.” They state,

 without support, that they will need to “obtain and search through thousands of documents and

 communications—many of which may have not relevance to the breach at all—to piece together

 and identify” deficiencies. Mot. 19. But Plaintiffs will not need to search through thousands of

 documents; Mandiant did not do that and Defendants will produce in discovery all materials that

 were provided to Mandiant. In any event, “[a] showing of expense or inconvenience to Plaintiffs

 in hiring an expert to perform the same analysis isn’t sufficient to overcome the protection of the

 work product doctrine.” In re Experian, 2017 WL 4325583, at *3.

        B. There was no waiver of work-product protection.

        The SOW governing Mandiant’s work for counsel is clear that all “communications,

 information, and materials (including the Deliverables) exchanged between Mandiant and Counsel

 or Customer pursuant to this SOW [shall be treated] in a manner consistent with the maintenance

 of any such privilege or protection.” Exhibit B at 1. Mandiant, counsel and Dominion abided by

 their agreement to protect those privileged communications and work product and did not share

 them with individuals outside of the privilege. Exhibit A at ¶12. The Report and related

 communications have not even been shared with law enforcement or government regulators.




                                                 12
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 13 of 17 PageID# 617



        V.      Plaintiffs’ cited cases do not support disclosure in this case.

        First, Plaintiffs cite Premera for the proposition that Mandiant reports, as if they are all the

 same and prepared for the same purpose, are prepared to fulfill “a necessary business function

 regardless of litigation or regulatory inquiries.” Mot. 11. Premera is distinguishable for numerous

 reasons, including that 1) unlike this case, Premera’s IT department had originally retained

 Mandiant directly to conduct a security assessment, and Premera’s engagement of Mandiant

 through counsel had not occurred until after a vulnerability had been discovered; 2) the Mandiant

 report itself had been produced to regulators and in discovery as part of a non-waiver agreement

 between the parties, and questions before the court dealt with other communications between

 Premera and Mandiant; and 3) in Premera, Mandiant had been afforded access to forensic data

 that was not reasonably accessible to another forensic investigator, unlike this case. As a result,

 the decision in Premera does not speak to the issues presented in this case.

        Next, Plaintiffs cite In re Target Corp. Customer Data Sec. Breach Litig., for the

 proposition that “Target performed its own independent investigation, which was produced, and

 the attorneys performed a separate investigation through a retained consulting expert, which was

 protected.” Mot. 11. Plaintiffs attempt to distinguish Target from Premera where “as is the case

 here—there was but one investigation: the one performed by Mandiant.” Id. But there was not

 “but one investigation” performed here. As an initial matter, Dominion and Capital BlueCross

 performed an internal investigation beginning immediately after learning of the malware on a

 company computer on April 17, 2019. Exhibit A at ¶¶3-5. Defendants have already agreed to

 produce in discovery materials related to this internal investigation. Defs’ Resp. to Document

 Req. No. 6 (“REQUEST FOR PRODUCTION NO. 6: All Documents related to the Data Breach,

 including any internal or external investigations, reports, executive summaries, analyses, or audits.




                                                  13
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 14 of 17 PageID# 618



 RESPONSE: Subject to the foregoing objections, Defendants will produce any non-privileged

 documents reflecting internal or external investigations, reports, executive summaries, analyses,

 or audits.”). Moreover, both parties have at their disposal all of the information needed to perform

 the same forensic investigation Mandiant conducted, using their own designated experts. In fact

 the investigation that the Target court deemed protected is almost exactly analogous to the

 investigation that Mandiant performed in this case. Moreover, application of the work product

 doctrine or attorney-client privilege should not depend upon how whether was one or more reports

 at issue, but rather the nature of the engagement. Here, as in Target, the Report and related

 materials were conducted for the expressed purpose of maintaining both privilege and

 confidentiality. Protection therefore should apply.

        Next Plaintiffs cite Experian and argue that it should not apply here because counsel

 there “hired Mandiant to conduct an investigation to assist in in providing legal advice.” Mot. 12.

 In the Experian data breach litigation, the court held that the Mandiant forensic report at issue,

 which was commissioned by Experian’s outside counsel, Jones Day, for use in evaluating

 Experian’s legal obligations and developing their legal strategy, was protected from discovery as

 attorney work product. See In re Experian Data Breach Litig., No. SACV1501592AGDFMX,

 2017 WL 4325583 at *2 (C.D. Cal. May 18, 2017)(“The evidence here establish[es] that Jones

 Day instructed Mandiant to do the investigation and, but for the anticipated litigation, the report

 wouldn’t have been prepared in substantially the same form or with the same content.”). The

 court rejected the Plaintiffs’ argument that the report was not work product because Experian

 “had independent business duties to investigate any data breaches, finding that while Experian

 “indeed had duties under the law to investigate data breaches and under its contract . . . to

 remedy, investigate, and remediate any data breach,” the record clearly demonstrated that




                                                  14
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 15 of 17 PageID# 619



 “Mandiant conducted the investigation and prepared its report for Jones Day in anticipation of

 litigation, even if that wasn’t Mandiant’s only purpose.” Id. at *2. The same result is appropriate

 here where counsel hired Mandiant to conduct an investigation to assist in in providing legal

 advice, Exhibit A at ¶¶7-8, and the Report would not be in substantially the same form without

 the threat of litigation, Exhibit A at ¶11. Plaintiffs’ argument that any business purpose in the

 Mandiant report destroys privilege is flat wrong. In re Experian Data Breach Litig., No.

 SACV1501592AGDFMX, 2017 WL 4325583 at *2.

        In evaluating Experian’s claim of privilege, the court cautioned that a document does not

 need “to be prepared exclusively for use in litigation,” indicating that the “because of” standard

 “considers the totality of the circumstances and affords protection when it can fairly be said that

 the document was created because of anticipated litigation, and would not have been created in

 substantially similar form but for the prospect of that litigation.” Id. at *1 (quoting In re Grand

 Jury Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d 900, 908 (9th Cir. 2004).

        The cases cited by Plaintiffs do not support disclosure in this case and their Motion

 should be denied.

                                           CONCLUSION

        For the foregoing reasons, Defendants respectfully ask this Court to deny Plaintiffs’

 Motion to Compel.




                                                  15
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 16 of 17 PageID# 620



                                    /s/ Katherine L. McKnight
  Date: December 11, 2019          Katherine L. McKnight (VA Bar #81482)
                                   BAKER & HOSTETLER, LLP
                                   Washington Square, Suite 1100
                                   1050 Connecticut Avenue, N.W.
                                   Washington, DC 20036-5304
                                   Tel.: (202) 861-1500
                                   E-mail: kmcknight@bakerlaw.com

                                   Paul G. Karlsgodt (pro hac vice)
                                   1801 California Street, Suite 4400
                                   Denver, CO 80202-2662
                                   (303) 861-0600
                                   (303) 861-7805 (facsimile)
                                   pkarlsgodt@bakerlaw.com

                                   David A. Carney (pro hac vice)
                                   Key Tower, 127 Public Square, Suite 2000
                                   Cleveland, OH 44114-1214
                                   (216) 621-0200
                                   (216) 696-0740 (facsimile)
                                   dcarney@bakerlaw.com



                                   Counsel for Defendants Avalon Insurance Company,
                                   Capital Advantage Insurance Company, Capital
                                   BlueCross, Dominion Dental Services of New
                                   Jersey, Inc., Dominion Dental Services USA, Inc.,
                                   Dominion Dental Services, Inc., Dominion Dental
                                   USA, Inc., and Dominion National Insurance
                                   Company




                                       16
Case 1:19-cv-01050-LMB-MSN Document 96 Filed 12/11/19 Page 17 of 17 PageID# 621



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019, the foregoing Dominion National

 Defendants’ Opposition to Plaintiffs’ Motion to Compel Mandiant Report and Related

 Documents was filed with the Clerk of Court using the CM/ECF system, which will then send a

 notification of such filing (NEF) to all counsel of record.



                                                    /s/ Katherine L. McKnight
                                                    Katherine L. McKnight (VA Bar #81482)
                                                    BAKER & HOSTETLER, LLP
                                                    Washington Square, Suite 1100
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, DC 20036-5304
                                                    Telephone: (202) 861-1500
                                                    E-mail: kmcknight@bakerlaw.com

                                                    Counsel for Defendants Avalon Insurance
                                                    Company, Capital Advantage Insurance
                                                    Company, Capital BlueCross Dominion Dental
                                                    Services of New Jersey, Inc., Dominion Dental
                                                    Services USA, Inc., Dominion Dental Services,
                                                    Inc., Dominion Dental USA, Inc., and
                                                    Dominion National Insurance Company




                                                  17
